DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action elating to serial application number 16/649,023 filed 03/19/2020. Claims 7-12 are currently pending 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) “124”  mentioned in the description (see page 7, lines 18,  and 23).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition, in fig. 1, the reference 170 and 170’ appears to be indicating different aspects of the drawing. Note reference 170 is indicating the surface of the bore and Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-12  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, lines 9-13, the intended scope of the phrase “a central axis of a rolling element” (Lines 8-9) is unclear and confusing because it is not clear if the “a rolling element in lines 8-9 is part of the invention and is a positive element of the invention. In addition, it is not clear if “the rolling element in lines 11-12 is referring to the rolling element of line 8 or lines 8-9.
In addition, in claim 7, lines 21-27 and 28-34) the intended scope of the phase “in the case” is unclear and confusing because it is not clear if the limitations after the phrase are part of the invention. is “an O-arrangement and “an X-arrangement positive elements of the claimed invention? It appears that the claim is referring to two different embodiments, an O-arrangement type and an X-arrangement type.
Allowable Subject Matter
Claims 7-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or teach in part or in whole, only an inner side flank of the raceway worked into the inner ring and an outer side flank of the raceway worked into the outer ring have a respective shoulder on which a respective end face of the rolling element rests, and wherein an outer side edge of the raceway worked into the inner ring and an inner side edge of the raceway worked into the outer ring protrude beyond the respective end face of the rolling element in the direction towards the longitudinal center axis.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656